United States Court of Appeals
                                                                 Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS         June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 04-30102
                          Conference Calendar



GEORGE A. JARRETT, JR.,

                                      Plaintiff-Appellant,

versus

LLOYD’S OF LONDON; XYZ INSURANCE COMPANY;
CAPITOL AREA LEGAL SERVICES CORPORATION, INC.,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 03-CV-1057-C
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     George A. Jarrett, Jr., Louisiana prisoner # 339218, has

filed a motion to proceed in forma pauperis (IFP) after the

district court certified that he could offer no nonfrivolous

issue for appeal.   See 28 U.S.C. § 1915(e); Baugh v. Taylor, 117

F.3d 197, 202 (5th Cir. 1997).

     The district court properly concluded that under the Rooker-

Feldman doctrine it had no jurisdiction to consider Jarrett’s

challenge to a state-court summary judgment dismissing a legal

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30102
                                  -2-

malpractice claim.     See United States v. Shepherd, 23 F.3d 923,

924 (5th Cir. 1994) (citing District of Columbia Court of Appeals

v. Feldman, 460 U.S. 462, 476, 482 (1983); Rooker v. Fidelity

Trust Co., 263 U.S. 413, 415 (1923)).       Accordingly, Jarrett

identifies no nonfrivolous issue for appeal.       We uphold the

district court’s certification that the appeal presents no

nonfrivolous issues.    Jarrett’s motion for IFP status is DENIED.

Because the appeal is frivolous, it is DISMISSED.       See Baugh, 117

F.3d at 202 n.24; Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.   Any other outstanding motions are

DENIED.

     The dismissal of Jarrett’s complaint and the dismissal of

this appeal as frivolous each count as a strike for the purposes

of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).    We caution Jarrett that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.     See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) WARNING

     ISSUED; ALL OTHER MOTIONS DENIED.